Citation Nr: 1236007	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) to include entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Columbia, South Carolina regional office (RO) of the Department of Veterans Affairs (VA).   The rating decision denied the Veteran's claim of entitlement to an increased evaluation, in excess of 50 percent, for PTSD.  

In August 2009, the Veteran, accompanied by his spouse and brother appeared at a videoconference hearing held before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In January 2010, the Board denied the claim for a disability rating in excess of 50 percent for PTSD.  The Board referred the claim for TDIU to the RO for appropriate action.  

The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 20211 memorandum decision, the Court vacated the portion of the Board decision that denied entitlement to a disability rating in excess of 50 percent for PTSD and remanded this matter to the Board for readjudication consistent with its decision.  The Court found no error in the Board's determination that referral not remand of the issue of TDIU was appropriate.     

The Court found that in the January 2010 decision, the Board improperly required the Veteran to demonstrate the full complement of symptoms contained in 38 C.F.R. § 4.130 to warrant a 70 percent disability rating for the PTSD, thereby misapplying Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part. 


FINDINGS OF FACT

1.  With resolution of the benefit of the doubt in his favor and for the entire appeal period, the service-connected PTSD was shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.   

2.  For the entire appeal period, the evidence shows that the Veteran's PTSD did not more closely approximate the criteria for total occupational and social impairment.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the schedular criteria for the assignment of an evaluation in excess of 70 percent have been met.  38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notification obligation was accomplished by way of a letters from the RO to the Veteran dated in March 2007 and June 2008.  The letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  Additionally, the letters complied with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) by informing the Veteran of how the RO assigns disability ratings and effective dates if a claim for an increased rating is granted.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2006 to June 2012 are associated with the claims folder.  In April 2007, June 2011, and July 2012, the Veteran stated that he had no other information or evidence to submit.  There is no identified evidence that need to be addressed.  

The Veteran underwent VA examinations in 2007, 2008, and 2011 to obtain medical evidence as to the severity of the service-connected PTSD.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide medical examinations as "necessary to make a decision on a claim.").

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the videoconference hearing in 2009 focused on the elements necessary to substantiate the Veteran's claim for an increase and demonstrated, along with the representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim. Consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record.



Under the circumstances, the Board finds there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim of entitlement to an increased evaluation of PTSD.  The Veteran has been given ample opportunity to present evidence and argument in support of the claim. All relevant evidence necessary for an equitable disposition of the appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Law and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2011).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A 50 percent disability rating is warranted, under 38 C.F.R. § 4.130, Diagnostic Code 9411, if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.   
.
A 70 percent evaluation is assignable for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation for PTSD is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Merits of the Claim

In January 2007, the Veteran filed a claim of entitlement to an increased evaluation, in excess of 10 percent for PTSD; he was assigned a 10 percent disability rating, effective October 1998 by a rating decision dated February 1999.  By a May 2007 rating decision, he was granted an increased rating of 50 percent.  The Veteran submitted additional evidence, a private medical opinion, but the RO confirmed and continued the 50 percent disability evaluation in a November 2007 rating decision.

For the period of the appeal, the service-connected PTSD is shown to have been manifested by disability picture that more closely indicates that the psychiatric disorder results in social and occupational impairment with deficiencies in most areas, including work, family relations and mood.  

When examined for VA purposes in March 2007, the Veteran complained of increased nightmares and day time flashbacks of his experiences in Vietnam.  However, he noted that he had worked for the postal service since 1985 and did not have "any problems at work with PTSD, only when [he is] driving and [his] mind wanders off" and that he had not taken any time from work for PTSD problems.  The Veteran noted that he had a positive marital relationship, but not many friends - the latter being suggestive of a difficulty in maintaining effective social relationships.  The examiner noted that the Veteran experienced flashbacks rather than hallucinations and observed that he was fully oriented with no impairment of thought process or communication, was oriented to place and time, and displayed good hygiene.  The Veteran denied experiencing any panic attacks, suicidal or homicidal thoughts, or obsessive or ritualistic behavior.  The diagnosis was PTSD, chronic and moderate, occasionally moderately severe; his GAF score was 60.

The Veteran was seen for mental health treatment at VA in May 2007 and was observed to be well-dressed and groomed.  He reported overall improvement in his mood and he was assigned a GAF of 55. 

In July 2007, the Veteran was seen for VA medication management.  He reported that his medications are helpful and he was disinterested in "talk therapy," but his hyper vigilance and occasional nightmares never change.  He noted that his marriage was good and that he was working for the post office 20 to 40 hours a week.  The provider observed that his memory and orientation were intact, his thought process was linear and logical, he was not experiencing suicidal or homicidal thoughts or hallucinations, and was alert with normal speech and good grooming.

The Veteran received a mental status evaluation in September 2007 and was assigned a GAF of 60.  The physician noted that he reported continued nightmares and night-time suspicions of danger.  The Veteran reported that he was still employed by the postal service.  His speech was observed as normal, with no evidence of thought derailments.  The physician did note some signs of depression, but stated that suicidal and homicidal ideations and hallucinations were not then present.  He was oriented in all spheres and demonstrated intact cognition and sound judgment and insight.

The Veteran submitted a private medical opinion, dated October 2007, which directly contradicted several statements within the report of the March 2007 examination and subsequent treatment notes.  Specifically, the opinion states that  the Veteran reported experiencing three (3) to four (4) panic attacks a week, severe impairment of recent memory, and hallucinations of his name being called and cars in his driveway.  The physician observed that these symptoms rendered the Veteran  moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships.  He was assigned a GAF score of 40.

In January 2008, the Veteran was screened for PTSD and stated that, within the past month, he had experienced nightmares, tried to avoid situations that reminded him of Vietnam, was on guard and easily startled, and felt numb and detached from others.  However, he tested negative on a suicide risk screen.

The Veteran reported in March 2008 that he misinterpreted a shadow for an intruder and fired a weapon in his home; he stated that he wished to enroll in a therapy group.  He denied panic attacks, but noted that he continued to experience nightmares.  He stated that he was still employed by the postal service, but planned to resign by mid-May because he felt as though he could no longer keep up with it.  The treatment note reflects that his grooming and hygiene were good, his memory and orientation was intact, his thoughts were linear and logical, and he was not suicidal or homicidal or suffering from any hallucinations.  He was assigned a GAF of 55.

The record indicates that the Veteran was evaluated for, and began, group therapy in May 2008.  A  May 2008 treatment note show that he continued to experience nightmares, intrusive thoughts, hypervigilance, avoidance of crowds, being easily startled, and conducting regular checks of his home perimeter.  He denied experiencing panic attacks and noted frequent contact with, and emotional support from, his brother.  The treatment note further reflects that he was assigned a GAF of 55 and was observed as having normal speech, intact memory and orientation, congruent affect, linear and logical thought, and good grooming and hygiene.  The Veteran did not report any hallucinations or homicidal or suicidal thoughts.
The claims file reflects that the Veteran attended and participated in group therapy sessions from May to July 2008 when he was re-evaluated.  He noted that the sessions were helpful, as was his current medication.  The treatment note shows that he was pleasant and cooperative, spoke normally, displayed linear and logical thought processes, and did not evince suicidal or homicidal thoughts or hallucinations.  A GAF of 55 was assigned.

In August 2008, during a group therapy session, the Veteran was observed as being alert, cooperative, appropriate in hygiene and dress, pleasant, speaking normally, and displaying logical and goal-directed thought processes.  The treatment note reflects that he was functioning at a stable, but impaired level due to anxiety and depression that was nonetheless noted to could have interfered with employment and social activities.

Also in August 2008, the Veteran was afforded a VA examination.  His wife was present at the examination and stated that he walked around the house at night, from room to room with a weapon; she told the examiner about the January 2008 discharge of a gun at a shadow.  The Veteran stated that he was attending group therapy sessions.  He noted that he still experienced nightmares and flashbacks and stated that he was no longer working, but did not feel as though retirement had reduced his stress level.  He stated that he took early retirement from the postal service because he felt too groggy when driving his vehicle.  His wife observed that he "could be prone to violence, even if [she] was just waking him up," but that was not his "normal personality."  He stated that he had not made any suicidal attempts and denied any obsessive or ritualistic behavior or panic attacks.  The examiner noted that he interacted appropriately, did not display any memory loss or impairment, was competent, and did not show any impairment of communication or thought.  The examiner opined that PTSD symptoms had marginally increased since the last examination, possibly due to the transition from employment to a more sedentary lifestyle.  A GAF score of 56 was assigned and PTSD was assessed as moderate to moderately severe.

The Veteran received another mental status examination in October 2008 and was assigned a GAF of 55.  He was observed to be pleasant and more talkative, but appeared anxious and was folding sheets of paper during the session.  He denied suicidal or homicidal thoughts or hallucination.  The treatment note reflects that his speech was normal, memory and orientation intact, and thought processes logical and linear.

A treatment note from a group session in November 2008 reflects that the Veteran was, at the beginning of the group, "difficult" due to the following statement, directed at the group leader: "how would you know about Vietnam."  The note states that he subsequently "quieted down."  The Veteran received another mental status examination in December 2008.  He reported feeling depressed when he thinks about the Christmas he experienced at age 18 in Vietnam.  He was observed as having good hygiene and grooming, speaking normally, displaying linear and goal-directed thought processes, and showing intact memory and orientation.  The treatment note reflects that he denied any suicidal or homicidal ideation or hallucinations.  He was assigned a GAF of 55.

At the August 2009 hearing, the Veteran again reported that he was not working and stated that he had left the postal service due to feeling groggy as a result of medications he took for his PTSD and his hypertension.  He stated that he did have a ritual of checking all the doors in his house at nighttime and sometimes has trouble remembering everything he needs from a store unless he has a list.  He testified that he is irritable much of the time and forgets the names of people.  He denied experiencing hallucination, but stated that he has thought about homicide when someone irritates him and has contemplated crashing his own vehicle due to survivor guilt.  He reported experiencing nightmares and associated lack of sleep.

The Veteran was afforded a VA psychiatric examination in January 2011.  The Veteran reported that he continued to have nightmares almost every night even with his medication.  He was constantly hypervigilant and he avoided crowds. He reported that he seldom socialized with others.  He lived with his second wife; they had been married for 25 years.  The Veteran had two children from a prior relationship and he had four grandchildren; he visited them regularly.  The Veteran occasionally went out to dinner with his wife and they attended church together.  He also attended American Legion and VFW meetings and events.    

Mental status examination revealed that the Veteran had a fairly depressed mood.  He was alert, responsive and cooperative.  The examiner indicated that although the Veteran appeared fairly dysphoric and he became emotional during the interview, there was no significant interference with his basic cognitive functioning.  Reasoning, recall, judgment, concentration, and communication all appeared within normal limits.  

The examiner indicated that the Veteran has had a long marriage and he reported having good relationships with his children and grandchildren.  He has participated in mental health treatment and has completed several different outpatient therapy groups.  He appeared to have a realistic understanding of his current condition and appeared resigned to living with his symptoms although he attempted to have a good quality of life.  The examiner indicated that the Veteran remained fairly depressed, socially isolated, irritable and anxious.  The examiner indicated that the Veteran appeared competent to manage his benefits.  The examiner noted that the Veteran achieved some improvements with medications and outpatient treatment but the improvements have not been dramatic.  The examiner stated that the Veteran still had almost nightly nightmares and he was withdrawn from most social contact.  The GAF score was 55.  

In an April 2012 addendum, the examiner indicated that the Veteran's irritability and anxiety would make it difficult for the Veteran to make adjustments and to manage stress in a work environment.  The examiner stated that the Veteran would likely have problems getting along with co-workers or dealing with any sort of pressure put on him by supervisors.  The examiner stated that this was an increasingly severe problems for the Veteran when he worked at the post office.  The examiner indicated that the Veteran's productivity was undermined by his sleep problems; due to his disruptive nightmares, the Veteran only was able to sleep about 4 hours a night.   

Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that the criteria for a 70 percent rating have been met.  The Board finds that on this record, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximates that of deficiencies in work, family, and mood.  

The VA psychiatric examination reports and mental health treatment records show that the Veteran has deficiencies in work.  The March 2007 VA examination report indicates that the examiner opined that the PTSD caused moderate to moderately severe impairment.  In the October 2007 evaluation report, the private psychiatrist indicated that the Veteran was unable to sustain work relationships.  The psychiatrist found the Veteran to be unemployable.  The psychiatrist assigned a GAF score of 40 which is indicative of major impairment in work.  However, the August 2008 VA examination report indicates that the PTSD was moderate to moderately severe.  The GAF score was 56 which is indicative of moderate occupational impairment.  

In an April 2012 medical opinion, the VA examiner indicated that the Veteran's irritability and anxiety would make it difficult for the Veteran to make adjustments and to manage stress in a work environment.  The examiner stated that the Veteran would likely have problems getting along with co-workers or dealing with any sort of pressure put on him by supervisors.  The examiner stated that this was an increasingly severe problem for the Veteran when he worked at the post office.  The examiner indicated that the Veteran's productivity was undermined by his sleep problems; due to his disruptive nightmares, the Veteran only was able to sleep about 4 hours a night.   



On the whole, the evidence is in approximate balance as to whether the Veteran's PTSD symptoms cause occupational impairment with deficiencies in "most areas," consistent with a 70 percent rating as delineated in 38 C.F.R. § 4.130, The record suggests that the Veteran would have difficulties with supervisors and co-workers, and that his anxiety may impair regular occupational functioning.  

Similarly, there is evidence that the service-connected PTSD causes deficiencies in family relations.  The evidence of record shows that the Veteran has been married for 25 years and he lives with his wife.  He reported having good relationships with his children and grandchildren.  However, there is evidence of impairment of social functioning due to the PTSD, which also approaches the level contemplated by a 70 percent rating.  As noted above, the VA examination reports dated in March 2007 and August 2008 show that the service-connected PTSD was moderate to moderately severe, which results in moderate to moderately-severe impairment in social functioning.  The October 2007 psychiatric evaluation report indicates that the Veteran was moderately compromised in social relationships.  The January 2011 VA examination report indicates that the Veteran was isolated socially.  The GAF score was 55 which is indicative of moderate impairment in social functioning.  

There is evidence that the service-connected PTSD causes a deficiency in mood.  The August 2008 VA examination report notes that depression appeared to be a main component of the PTSD symptoms.  VA mental health treatment records dated from June 2008 to January 2009 indicate that the Veteran had a dysphoric mood. The diagnoses included PTSD and major depressive disorder.  The January 2011 VA examination report indicates that the Veteran's mood was fairly depressed.  VA treatment records dated in March 2011 and May 2012 show that the Veteran reported being depressed.  The VA mental health treatment records dated from June 2011 to June 2012 show that the Veteran was assessed as having major depressive disorder in addition to PTSD.  

Although there is no evidence of deficiencies in thinking or judgment, the Veteran's VA mental health treatment records and the VA psychiatric examination reports indicate that the GAF scores assigned to the PTSD have ranged from 50 to 55-56 to 60.  A GAF score of 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores from 55 to 60 are indicative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The October 2007 private psychiatric evaluation report indicates that the psychiatrist assigned a GAF score of 40 to the PTSD  A GAF score of 40 is indicative of some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).    

The Board finds that the GAF scores assigned to the PTSD support the finding that the PTSD causes deficiencies in areas of work, family, and mood.   
  
Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximates that of deficiencies in work, family, and mood; and caused an inability to establish and maintain effective relationships other than with his family and a few friends for the period of the appeal.  

Thus, the Board finds that a 70 percent rating is warranted for the service-connected PTSD for the entire appeal period.  

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  On this record, the Board finds that a 100 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal.  

The evidence shows that the PTSD does not cause total social and occupational impairment.  The VA examination reports and VA treatment records show moderate to serious impairment in social and occupational functioning.  As discussed above, there is evidence which supports a findings of total occupational impairment.  See the October 2007 private psychiatric evaluation report and the April 2012 VA medical opinion.  

However, there is no evidence of total social impairment.  The Veteran is isolated socially, but his relationship with his wife, children, and grandchildren was good.  

The Board has considered the Court's holding in Hart, supra, and has considered whether the Veteran is entitled to staged ratings for the service-connected PTSD.  As discussed, the Board finds that a 70 percent rating is warranted under Diagnostic Code 9411 for the entire appeal period.  

Finally, the Board finds that the service-connected disability picture is not so exceptional or unusual as to warrant referral of the claim for increase for extraschedular consideration.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, there is no showing that the application of the established rating standards in this case has been rendered impractical.  See 38 C.F.R. § 3.321(b)(1).  Thus, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds that the assignment of a 70 percent rating, but no more for the service-connected PTSD is warranted for the entire appeal period.   


ORDER

A 70 percent rating for service-connected PTSD is warranted for the entire appeal period.  


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Board finds that the Veteran's claim for a higher rating for the PTSD included a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In exceptional circumstances, where the Veteran does not meet the mentioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

There is evidence of occupational impairment.  See the October 2007 private psychiatric evaluation report and the April 2012 VA medical opinion.  

In light of the medical evidence of record and I light of the assignment of the 70 percent rating to the PTSD in the above decision, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the appellant.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO/AMC should inform the Veteran and his representative of the elements of a claim for TDIU rating that complies with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO/AMC must conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.  

2.  Then, following completion of any indicated development, the RO/AMC must adjudicate the claim for total rating based upon individual unemployability by reason of service-connected disability.  

If any benefit sought on appeal remains denied, the RO/AMC must provide the appellant and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford the a reasonable opportunity for response.

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


